UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4703

TOMMY LEE MCBRIDE,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
Frank W. Bullock, Jr., Chief District Judge.
(CR-96-264)

Submitted: February 23, 1999

Decided: March 18, 1999

Before ERVIN, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Wayne Richard Hartke, HARTKE & HARTKE, Falls Church, Vir-
ginia, for Appellant. Walter C. Holton, Jr., United States Attorney,
Paul A. Weinman, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Tommy McBride appeals his jury conviction for conspiring to dis-
tribute powder cocaine in violation of 21 U.S.C.§ 846 (1994). The
jury heard evidence that McBride caused others to bring cocaine into
the Mount Airy, North Carolina, area and sold it from 1989 until
1996. McBride challenges his conviction and sentence on several
grounds. Finding no reversible error, we affirm.

McBride first seeks to attack the validity of the search warrant for
his home. He argues that the search warrant affidavit contained false
allegations of his drug activity. However, he failed to file in the dis-
trict court a motion to suppress the evidence obtained from this
search. His failure to file the motion to suppress results in waiver of
the issue on appeal. See United States v. Wilson , 115 F.3d 1185, 1190
(4th Cir. 1997); Fed. R. Crim. P. 12(b)(3), (f). McBride never sought
relief below for his default by showing cause and fails to establish
plain error on appeal. The reasoning underlying McBride's conclu-
sion that the affidavit contained false allegations suffers from a fatal
flaw. The failure of the officers to find cocaine in McBride's resi-
dence during the search does not establish the falsity of the infor-
mant's statements referred to in the search warrant affidavit, which
were that the informant had earlier purchased cocaine from McBride
at his residence. Therefore, McBride has failed to show that the dis-
trict court committed plain error by admitting into evidence testimony
concerning the $26,000 in cash found during the search.

McBride next challenges the sufficiency of the evidence to support
his conspiracy conviction. He claims that for several reasons, such as
because one of the government's witnesses admitted that she lied to
the grand jury and because many of the witnesses stood to gain from
testifying against him by receiving reduced sentences, the jury should
not have believed the government's evidence. However, "[c]redibility
determinations are within the sole province of the jury and are not
susceptible to judicial review." See United States v. Lowe, 65 F.3d
1137, 1142 (4th Cir. 1995). If the government's witnesses are
believed, there was sufficient evidence to support his conspiracy con-
viction. The government's evidence showed that McBride agreed

                    2
with at least Judy King and Edgar France to purchase cocaine in New
York City, have it transported to North Carolina, and to distribute it
in the Mount Airy area. See United States v. Mills, 995 F.2d 480, 483
(4th Cir. 1993) (stating elements of conspiracy). Thus, this claim fails.

McBride also contends that he was prejudiced by the publication
of a newspaper article in the Mount Airy News . The article recounted
the evidence that had been given at trial against McBride which
linked him to the distribution of cocaine. The article was published
the day before the jury returned its guilty verdict. McBride complains
that the trial judge made no determination whether this publicity cre-
ated a danger of substantial prejudice to him. See United States v.
Burchinal, 657 F.2d 985, 997 (8th Cir. 1981). This article was not
brought to the attention of the trial judge, thus we review for plain
error. See United States v. Olano, 507 U.S. 725, 732 (1993); Fed. R.
Crim. P. 52(b). McBride fails to establish plain error. He fails to show
that any likelihood exists that any juror saw this article published in
Mount Airy when the trial was being held in Greensboro, North Caro-
lina. McBride cannot now fault the district court for not inquiring into
the effect of this article when he made no attempt below to draw the
court's attention to it.

A grand jury returned a true bill of indictment against McBride,
finding that he "and divers other persons, known and unknown to the
Grand Jurors," conspired to distribute cocaine. McBride contends that
his indictment was defective because it failed to name any other spe-
cific person that he conspired with. The record contains no showing
that McBride challenged the validity of his indictment before trial as
Rule 12 requires. See Fed. R. Crim. P. 12(b)(2). This argument is
therefore waived on appeal. See Fed. R. Crim. P. 12(f). Moreover, we
have previously approved of such language in a conspiracy indict-
ment. See United States v. American Waste Fibers Co., 809 F.2d
1044, 1046 (4th Cir. 1987).

McBride's final three claims relate to his sentencing. He first con-
tends that the district court erred by enhancing his sentence under
United States Sentencing Guidelines Manual § 3B1.1 (1995), for
being a leader or organizer of criminal activity. We review this claim
for clear error. See United States v. Daughtrey , 874 F.2d 213, 217
(4th Cir. 1989). The four-level enhancement was proper if McBride

                    3
"was an organizer or leader of a criminal activity that involved five
or more participants or was otherwise extensive." USSG § 3B1.1(a).
The district court found, in applying this guideline section, that
McBride directed the activities involving drugs for resale of seven
persons. The evidence supports the district court's finding that
McBride was a leader or organizer of this extensive drug distribution
activity in the Mount Airy area. We find no clear error in the four-
level enhancement.

McBride next contends that the district court improperly calculated
the amount of drugs for which he should be held responsible. This
issue is also reviewed for clear error. See Daughtrey, 874 F.2d at 217.
Below, McBride objected to the drug amounts to the extent they were
based upon the allegedly unreliable testimony of Judy King and, to
a much lesser extent, Darrell Leonard. The court specifically found
King's testimony to be credible based on her demeanor under cross-
examination and the corroboration offered at trial, including the unex-
plained, large amounts of money to which McBride had access. We
find no clear error in the court relying on King's testimony. McBride
failed to include any reference to Leonard in his written objections to
the presentence report and at the sentencing hearing simply referred
to Leonard's testimony as "generalized" but did not wish to argue the
point. We find no clear error in the trial court relying upon Leonard's
testimony in the face of an objection raised in this manner. Any other
claims of error as to the drug amount were waived by not raising them
below.

Finally, McBride objects to the court's enhancement of his offense
level under USSG § 3C1.1 for obstruction of justice. This enhance-
ment was made because the court found that McBride attempted to
intimidate Judy King and Tommy Ceasar. McBride does not argue
that attempting to intimidate a witness against him would not consti-
tute obstruction. See USSG § 3C1.1, comment. (n.3(a)). Rather, his
argument is that his purported conduct did not amount to an obstruc-
tion of justice because there are other possible interpretations of his
actions. We review this claim for clear error. See United States v. Self,
132 F.3d 1039, 1041 (4th Cir. 1997), cert. denied, 118 S. Ct. 1573
(1998). King testified that after she was arrested for possessing
cocaine which she was transporting for McBride, he came into the
Hardee's restaurant in which she was working and told her that he did

                    4
not like people "telling lies on him" and that he would take a gun and
blow their heads off. King testified that McBride was trying to get the
point across that he did not want anyone telling anything on him and
that she was scared by this encounter. We find no clear error in the
district court's finding that this conduct was an attempt by McBride
to intimidate a witness against him.

We therefore affirm McBride's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5